Citation Nr: 1610439	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  Jurisdiction over the case has since been transferred to the RO in Pittsburgh, Pennsylvania.

When this case was before the Board in February 2015, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In an August 2010 VA Form 9, the Veteran requested a hearing at the RO before a Veterans Law Judge.  A February 2015 remand directed the originating agency to schedule the Veteran for a Travel Board hearing.  In November 2015 and February 2016, the RO sent letters notifying the Veteran that he was on a list of veterans waiting for a Travel Board hearing.  Both letters were returned as undeliverable.  

The Board observes that the Veteran's address has since been updated ([redacted]), a letter notifying him that his appeal had returned to the Board's docket was sent to his updated address, and that letter has not been returned as undeliverable.  As such, the Board finds that another attempt must be made to schedule the Veteran for a Travel Board hearing.

Since Travel Board hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




